Harrison, C. J.,
concurring.
If the question of what objections may be considered in an appeal to this court from an order of the confirmation of a sale of real estate under an execution or to enforce a decree of foreclosure was an open one or one of first impression, I might be disposed to take a different view to that expressed in the opinion of Irvine, C., herein, but in an opinion in the case of Parrat v. Neligh, 7 Neb. 456, it was said in effect that in an appeal from an order of confirmation of a sale of real estate under a decree the matter will be heard ele novo, but on objections which were made and presented in the district court. The doctrine of the opinion in the case at bar on the question of matters to be considered on the hearing in an appeal has been established by this court in a line of decisions (see citations in the opinion), and must now be followed. Hence I concur.